Citation Nr: 1613285	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar arthritis and multi-level disc changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for a low back disability and assigned a 10 percent evaluation, effective November 10, 2002.  

In December 2015, the Veteran appeared before the undersigned Veterans Law Judge in a video conference hearing.  A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an additional VA examination.  A VA examination was last conducted in June 2009, almost seven years ago.  At the December 2015 Board hearing, the Veteran and his wife testified that his low back disability had worsened.  The Veteran also reported that lower extremity symptoms were attributable to his low back disability.  Because the Veteran's testimony indicates that his service-connected lumbar arthritis with multi-level disc bulges may have worsened, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected low back disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity of his service-connected lumbar arthritis with multi-level disc bulges.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must describe the following: 1) the symptoms and functional impairment of the service-connected disability; 2) the impact of the Veteran's low back disability on his employment and activities of daily life; 3) the presence and symptoms of, if any, associated neurologic abnormalities, including radiculopathy; and 4)  whether any neurological symptoms of the bilateral lower extremities are related to the service-connected lumbar arthritis with disc bulges or to the service-connected peripheral neuropathy of the bilateral lower extremities, to include drop foot.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

